Supreme Court of the United States
Office of the Clerk

Washington, DC 20543-0001 § 1
ScottS.Hh*S OCT _ 9 2018

Clerk of th- ,.- rt
Octeber 3, 2018 (202) 479-3¢\

  
 

Clerk

United States District Court for the l\/Iiddle District
Of North Carolina

324 W. Market Street, Room 401

Greensboro, NC 27401

Re: Robert A. Rucho, et al.
V. Common Cause, et al.

No. 18-422
(Your No. 1:16-CV-1026)
Dear Clerk:

An appeal in the above-entitled case Was filed in this Court October 1, 2018
and placed on the docket October 3, 2018, as No. 18-422.

Sincerely,
Scott S. Ha i , Clerk
by

Michael Duggan
Case Analyst

CaSe 1:16-CV-01026-WO-.]EP Document 156 Filed 10/09/18 Paoe 1 of 1

